\
        \



                                          May 16, 2015


Leonardo Vasquez                                                                ~3,~aq-oJ
TDCJ-CID #1908818
Beto Unit
1391 FM 3328
Tennessee Colony, TX 75880
                                                                               This cl~eumen~ eon~rns some
                                                                               pages that are of poor quail~
Abel Acosta - Clerk,                                                           at tfie tune of lmsgl~.
Court of Criminal Appeals
P.O. Box 12308 - Capitol Station
Austin, TX 78711


RE:   Original Filing, AJ?plication . .for Writ .of .Ma,ndamus. /. r
                                                   ........ ,   '   . ./



To whom it may concern;
      Enclosed, please find the original copy of my Application For Writ of r1andamus.
      Please   file   this   with   the   court,         enter it into the system, and include it
with the papers related to this cause.
      Thank you for your prompt attention to this matter.



Sincerely yours,




c.c. Cameron County District Attorney
     file/lv




                                                                             RECEIVED
                                    ~ECE~VED. ~N                           COURT OF CRIMINAl   · P~AtS
                                ©OORT OF CRIMINA!. A~PEALS                       MAY
                                       MAY 202015
                                            CASE NO:       120}2452
LEONARDO VASQUEZ, #1908818,                                          §                  IN    THE   TEXAS   COURT
                    Relator,                                         §
vs.                                                                  §                  OF
138TH·DISTRICT COURT, CAMERON COUNTY,                                §
                    Respondent.                                      §                  CRIMINAL.APPEALS


                            RELATOR'S ORIGINAL APPLICATION FOR WRIT OF MANDAMUS


TO THE HONORABLE JUDGES OF SAID COURT:
        COMES       NOW, LEONARDO VASQUEZ, "Relator" pro se~in the above-styled and numbered
cause        and files this Original Applicahon for Writ of Mandamus pursuant to §52.047,
Texas        Government           Code,,     and     for   good     cause would respectfully show the Court as
follows:

                                                                   r.·
                                                           JURISDICTION
        This Court has original and exclusive jurisdiction overthe parties and subject
matter              in     that     Relator's         cause    was a plea agreement and no direct appeal was
pursued.


                                                                  II.
                                                               RELATOR
        Relator is an offender incarcerated in the Texas Department of Criminal. Justice
and     is    appearing prose, whocan be located .at: Beto Unit, 1391 FM 3328, Tennessee
Colony,        TX        75880.         Relator has        exhausted his remedies and has no other adequate
remedy       at     law.          The      act sought to be compelled is ministerial, not discretionary
in    nature.             Texas. Government Code, .§54.047(b), requires Respondent                   to "determine
a     reasonable fee" for a'copy of the clerk and reporter's record in Relator's cause.


                                                                  III.
                                                              RESPONDENT
        Relator           was convicted on January 4, 2014 in the !38th Judicial District Court,
Cameron        County,        Texas         under     cause     number     2012-DCR~2913-B   by and through a.plea
agreement           for     the     offense         of Aggravated Kidnapping, (·PC 20.04), and sentenced to
30 years' confinement in the                       TDCJ~CID.      Honorable Arturo   c. Nelson, Judge Pre.siding.
Respondent can be served at: 974 E. Harrison, Brownsville, TX 78250.


                                                                  -1-
                                                                   IV.
                                  VIOLATION OF TEXAS GOVERNMENT CODE §52.047(b)
         Subsequent. to             Relator's conviction, his family sought to acquire the official
 record in this cause.                   On December 8, 2014 the Official Court Reporter for Respondent
 sold     an     "original          and complimentary Copy [of the] Reporter's Record of Punishment
 hearing        held        on    January 9, 2014. "             This purchase, $136 ..oo, (Invoice No. 2014-34) ,
 encompassed only 23 pages; $5.91 per· page.
         Relator           objected       to that fee in the form ofa properly filed Motion to Obtain
 Clerk     and       Reporter's· Record,. with                    an accompanying Affidavit of Inability to Pay
 Costs     on        January       1St '2015.             Per the Rul'es·of Court/Appellate Procedure, Relator
 served        the        Cameron .County · District · Attorney with a true and correct copy of the
 pl~p.?ing.  In •that ·motion 'Relator detailed the amount of hearings and documents
.. involved-in this cause. (There are seven (7) "Related Cases" involved in Relator's
 cause. ) ; (See: Case Summary)                        Further,     in Relator '·s      motion, an offer of .10¢ per
 page,     a     request          for     a 90-day "loan," or review at the Cameron County Jail of the
 records in question was detailed in the "Conclusion" section of the motion.
         "When        a     properly          filed' motion ·is          pending before a trial court, the act of
 giving        consideration             to     and     ruling upon that motion is ministeriaL and·mandamus
                                                          l

 may     issue        to     compel       the      trial judge to act."' SAFETY.:.KLEEN v. GARCIA, 945 S.W.2d
268~    269 (Tex. App •. -San Antonio 1997) ·
         However,          mandamus         will      not issue unless the record indicates that a properly.
 filed     motion           has    awaited disposition for an unreasonable amount of time." Safety-
 Kleeni supra, @269. On • March                        3, 2015, 3 months after·the motion was filed, Relator
 submitted       a         letter of inquiry tothe district clerk of Cameron County seeking "the
 status of [the] motion. II*                    After         waiting another 45 . days           Relator   I   on April 21,
 2015,**       again        submitted · a             letter 6f inquiry .to the Cameron County district clerk
 detailing       the         course       of    events        surrounding ·.the attempt; to acquire the official
 record and, again, asking for ".the status of [the] motion.                                  To this date no response
 has been forwarded.




 *      Rllat.c:a:" .has ally carl::x:n cx:pies of: the rroticn am.~t.letter:s to the district clerk in his
        p:ssessim. Relater has oo ao::a::s' to a fh:Jt        cate of llpriJ.   21, 2014•. It slu.lld rred "lpril 21, 4)15. II


                                                                   -2-
     In      order to be entitled to mandamus relief, a relator must establish the trial
court:
                1. "Had a legal duty to perform a non-discretionary act." Texas                               Gov't.
                      Code     §52.047(b)       states        "If     an     abjection is made to the amount of
                      transcription          fee,     the     judge        SHALL     determine   a reasonable fee."
                      (emphasis added)
                2. "Was        asked    to perform the act."                 Relator's motion is properly filed
                      and     served    on     opposing        counsel.            Relator   has diligently pursued
                   the outcome of that motion for well over five (5) months now.
                3. "Failed to do so."
                      In Re Molina, 94         s.w.    3d 885, 886 (Tex. App.-San Antonio, 2003)

                                                            - v.
                                                 PRAYER FOR RELIEF
FOR   THESE     REASONS,        Relator       respectfully requests                 a finding that the Respondent
did   not     "determine        a    reasonable        fee" for a complete copy of the official record
in    this    cause.         Relator ·prays         for     an Order directing Respondent to determine a
reasonable      fee     for     a    copy of the Clerk and Reporter's Record, and to further and
such other relief to which Relator shows himself entitled to.



                                                                                                   Vasquez,
                                                                   Relator, Pro Se


                                               UNSWORN .DECLARATION
     "I, Leonardo· Vasquez, TDCJ-CID #1908818, being presently incarcerated in the
Beto Unit of the TDCJ-CID, declare under penalty ·Of perjury that the above and
foregoing are both true and correct."
                     Executedon this the 16th day of




                                            CERTIFICATE'OF'SERVICE
     This is to further             certify that i have mailed a true and·correct copy of this
document to the Cameron             County District Attorney, First Class MaiL postage prepaid,
by placing the same                 in 'the Beto Unit's mail drop-box, des'gned for that purpose,
on this the 16th day of             May, 2015.          ·

                                                             -3-



C.c. file/lv